Long, J.
This case is reported in 115 Mich. 675. Since the case has been published, a rehearing has been granted. Upon a further investigation of the case, it is found that one of the questions raised by counsel for defendant was overlooked. It appears that the whole contract price was $1,500, and added thereto was $23 to complete the building, or a total of $1,523. Mr. Fields had paid the contractor, for the subcontractors and material men, the whole amount of the contract price; that is, $1,523. He made these payments in full, in the belief that the Blitz bill had been paid by the contractor, to whom he had paid the money for that purpose. These payments were made before he had any notice that the Blitz bill had not been paid. If the amount of the Blitz bill of $157.81 be added to the amount already paid out by Fields, it would amount to $1,680.81; so that, under the rule laid down in Fairbairn v. Moody, 116 Mich. 61, 65, Mr. Blitz would be entitled to only 1523-1680.81, or 89 per cent., of his claim, which would amount to $139.45, instead of the amount allowed in the former opinion, of $157.81. This difference of $18.36 will be deducted from the complainant’s former decree, which, so modified, will be affirmed. No costs of this court will be allowed to either party.
The other Justices concurred.